This suit was brought in the justice court upon a claim for commission for making the sale of a furnace for appellant company, and, upon appeal to the circuit court, where the complaint was amended, judgment was rendered for appellee for $52, the amount claimed, from which the appeal is prosecuted.
Appellant denied having ever made any agreement with appellee for payment of commissions upon sales made by him or any of its agents, and any indebtedness to appellee on that account.
There is a lot of testimony in the record which it would serve no useful purpose to review, since the majority of the court has concluded that the testimony was sufficient to support the judgment.
Each of the parties asked for a directed verdict and no other instructions, and the court directed a verdict in *Page 1015 
favor of the appellee. There being some substantial testimony to support it, as the majority holds, it will not be disturbed here. St. L. S.W. Ry. Co. v. Mulkey,100 Ark. 71, 139 S.W. 643.
The judgment is accordingly affirmed.